 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAMBA, INC.

 

Executive Retention and Severance Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 



Table of Contents

 

Page

 

 

1. Establishment and Purpose of Plan - 1 -         1.1 Establishment - 1 -      
    1.2 Purpose - 1 -           1.3 Plan Document and Summary Plan Description -
1 -         2. Definitions and Construction - 1 -         2.1 Definitions - 1 -
          2.2 Construction - 6 -         3. Eligibility and Participation - 6 -
      4. Termination in the Absence of a Change in Control - 6 -         4.1
Involuntary Termination - 6 -           4.2 Other Terminations - 8 -         5.
Treatment of Equity Awards Upon a Change in Control - 9 -         5.1 Options -
9 -           5.2 Restricted Stock and Restricted Stock Units - 9 -          
5.3 Other Equity Awards/Performance Awards - 9 -         6. Termination Upon a
Change in Control - 9 -         6.1 Accrued Obligations - 9 -           6.2
Severance Benefits - 10 -         7. Certain Federal Tax Considerations - 11 -  
      7.1 Federal Excise Tax Under Section 4999 of the Code - 11 -           7.2
Compliance with Section 409A - 12 -         8. Conflict in Benefits;
Noncumulation of Benefits - 14 -         8.1 Effect of Plan - 14 -           8.2
Noncumulation of Benefits - 14 -         9. Exclusive Remedy - 14 -       10.
Proprietary and Confidential Information - 14 -       11. No Contract of
Employment - 14 -       12. Claims for Benefits - 15 -         12.1 ERISA Plan -
15 -           12.2 Application for Benefits - 15 -

 



 

 

 



Table of Contents

(continued)

Page

 

 

  12.3 Appeal of Denial of Claim - 15 -         13. Successors and Assigns - 16
-         13.1 Successors of the Company - 16 -           13.2 Acknowledgment by
Company - 16 -           13.3 Heirs and Representatives of Participant - 16 -  
      14. Notices - 16 -         14.1 General - 16 -           14.2 Notice of
Termination - 17 -         15. Administration, Termination, and Amendment of
Plan - 17 -         15.1 Administration - 17 -           15.2 Amendment and
Termination of the Plan - 17 -         16. Miscellaneous Provisions - 18 -      
  16.1 Unfunded Obligation - 18 -           16.2 Duty to Mitigate; Obligations
of Company - 18 -           16.3 No Representations - 18 -           16.4 Waiver
- 18 -           16.5 Choice of Law - 18 -           16.6 Validity - 18 -      
    16.7 Benefits Not Assignable - 18 -           16.8 Tax Withholding - 18 -  
        16.9 Consultation with Legal and Financial Advisors - 19 -          
16.10 Further Assurances - 19 -         17. Agreement - 19 –

 

 

 

 

 

JAMBA, INC.

EXECUTIVE RETENTION AND SEVERANCE PLAN

 

1. Establishment and Purpose of Plan

 

1.1 Establishment. The Jamba, Inc. Executive Retention and Severance Plan (the
“Plan”) is hereby established by the Compensation Committee of the Board of
Directors of Jamba, Inc., effective July 25, 2013 (the “Effective Date).

 

1.2 Purpose. The Company draws upon the knowledge, experience and advice of its
Executive Officers and Key Employees in order to manage its business for the
benefit of the Company’s stockholders. Due to the widespread awareness of the
possibility of mergers, acquisitions and other strategic alliances in the
Company’s industry, the topics of compensation and other employee benefits in
the event of a Change in Control or other circumstances that may result in
termination of employment are issues in competitive recruitment and retention
efforts. The Committee recognizes that such circumstances could lead to
uncertainty regarding the consequences of such an event and could adversely
affect the Company’s ability to attract, retain and motivate present and future
Executive Officers and Key Employees. Therefore, the Committee has determined
that it is in the best interests of the Company and its stockholders to provide
for the continued dedication of its Executive Officers and Key Employees
notwithstanding the possibility or occurrence of a Change in Control or other
circumstances that may result in termination of employment by establishing this
Plan to provide Executive Officers and Key Employees with enhanced financial
security in the event of a Change in Control or termination of employment. The
purpose of this Plan is to provide its Participants with specified compensation
and benefits in the event of a termination of employment under circumstances
specified herein (including in connection with a Change in Control). The Company
intends that the Plan comply with all applicable requirements of Section 409A
(as defined below), and the Plan shall be so construed. In addition, the Plan is
intended to replace such compensation and benefits which may be provided to its
Executive Officers and Key Employees pursuant to their existing employment
agreements (if any), and participation in this Plan is expressly made contingent
on the waiver of such compensation and benefits by the individual Executive
Officer or Key Employee.

 

1.3 Plan Document and Summary Plan Description. This document is intended to
serve as both the Plan document for the Plan, and the Plan’s Summary Plan
Description.

 

2. Definitions and Construction

 

2.1 Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:

 

(a) “Base Salary Rate” means the annual base salary rate in effect immediately
prior to any termination of employment (without giving effect to any reduction
in the Participant’s base salary rate constituting Good Reason). For this
purpose, base salary does not include any bonuses, commissions, fringe benefits,
car allowances, other irregular payments or any other compensation except base
salary.

 

(b) “Board” means the Board of Directors of the Company.

 



 

 

 

(c) “Cause” means, except as otherwise set forth in a Participant’s
Participation Agreement, any of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any member of the Company Group’s documents or records; (ii)
the Participant’s material failure to abide by a member of the Company Group’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction, or diversion of
any tangible or intangible asset or corporate opportunity of a member of the
Company Group (including, without limitation, the Participant’s improper use or
disclosure of a member of the Company Group’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a member of the Company Group’s reputation or business;
(v) the Participant’s repeated failure or inability to perform any reasonable
assigned duties after written notice from the Committee of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a member
of the Company Group, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation, or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties.

 

(d) “Change in Control” means, except as otherwise set forth in a Participant’s
Participation Agreement, the occurrence of any one or a combination of the
following:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total fair market
value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a member of the Company Group, or (E) any acquisition by an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

 

(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(s)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

 

(iii) approval by the stockholders of a plan of complete liquidation or
dissolution of the Company.

 

(e) “Change in Control Period” means, except as otherwise set forth in a
Participant’s Participation Agreement, the period commencing on the date a
Change in Control is consummated and ending eighteen (18) months following the
date of such consummation of the Change in Control.

 

(f) “COBRA” means the group health plan continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable
regulations promulgated thereunder.

 



-2-

 

 

(g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.

 

(h) “Committee” means the Compensation Committee of the Board.

 

(i) “Company” means Jamba, Inc., a Delaware corporation, and, following a Change
in Control, a Successor that agrees to assume all of the rights and obligations
of the Company under this Plan or a Successor which otherwise becomes bound by
operation of law under this Plan.

 

(j) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.

 

(k) “Current Period Bonus” means any incentive bonus that might be earned by the
Participant under the terms of the program, plan, or agreement providing for
such bonus in which the Participant is participating for the Company’s
performance period in which the Participant’s employment terminates. For this
purpose, an incentive bonus shall not include a signing bonus or other
nonrecurring cash incentive award. The determination of the amount, if any, of a
Current Period Bonus which is based on performance measures shall only be
determined after the end of the applicable performance period in accordance with
the terms of the program, plan, or agreement providing for such bonus.

 

(l) “Director” means a member of the Board.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Executive Officer” means an individual employed by the Company as a Senior
Vice President or Executive Vice President and serving in such capacity both
upon becoming a Participant (unless then serving as a Key Employee) and
immediately prior to the first to occur of (i) a condition constituting Good
Reason with respect to such individual, (ii) such individual’s termination of
employment with the Company Group, or (iii) the consummation of a Change in
Control.

 

(o) “Good Reason” means, except as otherwise set forth in a Participant’s
Participation Agreement, termination of employment within thirty (30) days after
the occurrence of one or more of the following circumstances: (i) material
reduction in the Participant’s Base Salary Rate, unless the reduction is made as
part of, and is generally consistent with, a general reduction of senior
executive salaries; (ii) a change in the Participant’s position and/or duties
which constitutes a material diminution of the Participant’s position and/or
duties so that the Participant’s duties are no longer consistent with the
position held by the Participant prior to such change; or (iii) the relocation
of the Participant’s principal place of work to a location more than sixty (60)
miles from the Participant’s principal place of work prior to such relocation
without the Participant’s prior written approval; provided, however, in all
cases that the Company has been provided with written notice of the
circumstances giving rise to such potential termination and twenty (20) days
from receipt of written notice in which to cure such circumstance.

 

(p) “Involuntary Termination” means the occurrence of either of the following
events:

 

(i) termination by the Company Group of the Participant’s employment for any
reason other than Cause; or

 



-3-

 

 

(ii) the Participant’s resignation for Good Reason from employment with the
Company Group;

 

provided, however, that Involuntary Termination shall not include any
termination of the Participant’s employment which is (A) for Cause, (B) a result
of the Participant’s death or Permanent Disability, or (C) a result of the
Participant’s voluntary termination of employment other than for Good Reason.

 

(q) “Key Employee” means an individual, other than an Executive Officer, who has
been designated by the Committee as eligible to participate in the Plan.

 

(r) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, on or after the Effective Date,
and prior to a Change in Control, including any such option which is assumed by,
or for which a replacement option is substituted by, the Successor or any other
member of the Company Group in connection with the Change in Control.

 

(s) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

 

(t) “Participant” means (i) each Executive Officer and (ii) each Key Employee
designated by the Committee to participate in the Plan, provided in either case
that such individual has executed a Participation Agreement.

 

(u) “Participation Agreement” means an Agreement to Participate in this Plan in
the form attached hereto as Exhibit A or in such other form as the Committee may
approve from time to time; provided, however, that, after a Participation
Agreement has been entered into between a Participant and the Company, it may be
modified only by a supplemental written agreement executed by both the
Participant and the Company. The terms of such forms of Participation Agreement
need not be identical with respect to each Participant. For example, a
Participation Agreement may limit the duration of a Participant’s participation
in the Plan or may modify the definition of “Cause,” “Change in Control,” and/or
“Good Reason” with respect to a Participant. In addition, the compensation and
benefits payable upon an Involuntary Termination may differ from Participant to
Participant and from the default provisions set forth in this Plan.

 

(v) “Permanent Disability” means, if the Participant is provided disability
insurance or benefits through the Company Group, the meaning set forth in such
policy and/or plan regarding eligibility for long-term disability, otherwise
“Permanent Disability” means the Participant’s incapacity due to bodily injury
or disease which prevents the Participant from engaging in the full-time
performance of the Participant’s duties for a period of six (6) consecutive
months or longer.

 

(w) “Prior Period Bonus” means the aggregate of all incentive bonuses earned by
the Participant under the terms of the programs, plans or agreements providing
for such bonuses for the Company’s performance period immediately preceding the
performance period in which the Participant’s employment terminates. For this
purpose, a Prior Period Bonus shall not include a signing bonus or other
nonrecurring cash incentive award.

 



-4-

 

 

(x) “Release” means a full general release in favor of the Company and any of
its affiliate, stockholder, Director, officer, employee, agent, successor and/or
assigns releasing all claims, known or unknown in a form acceptable to the
Company.

 

(y) “Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member on or after the
Effective Date and prior to a Change in Control, including any shares issued in
exchange for any such shares by a Successor or any other member of the Company
Group in connection with a Change in Control.

 

(z) “Restricted Stock Units” means any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
granted to a Participant by the Company or any other Company Group member on or
after the Effective Date prior to a Change in Control, including any such rights
issued in exchange for any such rights by a Successor or any other member of the
Company Group in connection with a Change in Control.

 

(aa) “Section 409A” means Section 409A of the Code and any applicable
regulations (including proposed or temporary regulations) and other
administrative guidance promulgated thereunder.

 

(bb) “Section 409A Deferred Compensation” means compensation and benefits
provided by the Plan that constitute deferred compensation subject to and not
exempted from the requirements of Section 409A.

 

(cc) “Separation from Service” means a separation from service within the
meaning of Section 409A.

 

(dd) “Severance Benefit Period” means, except as otherwise provided in a
Participant’s Participation Agreement, a period of twelve (12) months.

 

(ee) “Specified Employee” means a specified employee within the meaning of
Section 409A.

 

(ff) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

 

(gg) “Target Bonus” means the aggregate of all annual or semi-annual incentive
bonuses (excluding signing bonuses or other nonrecurring cash incentive awards)
that would be earned by the Participant for the fiscal year of the Participant’s
Involuntary Termination at the targeted rate (assuming attainment of 100% of all
applicable performance goals) under the terms of the programs, plans or
agreements providing for such bonuses in which the Participant was participating
immediately prior to such termination of employment.

 

(hh) “Termination in the Absence of a Change in Control” means any termination
of the Participant’s employment with the Company Group which is not a
Termination Upon a Change in Control.

 

(ii) “Termination Upon a Change in Control” means the occurrence of any of the
following events:

 

 

-5-

 

 

(i) termination by the Company Group of the Participant’s employment for any
reason other than Cause during a Change in Control Period; or

 

(ii) the Participant’s resignation for Good Reason from employment with the
Company Group during a Change in Control Period;

 

provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (A) for Cause, (B) a
result of the Participant’s death or Permanent Disability, or (C) a result of
the Participant’s voluntary termination of employment other than for Good
Reason.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. Eligibility and Participation

 

Each Executive Officer shall be eligible to become a Participant in the Plan.
The Committee shall designate those Key Employees who shall be eligible to
become Participants in the Plan. To become a Participant, an Executive Officer
or eligible Key Employee must execute a Participation Agreement.

 

4. Termination in the Absence of a Change in Control.

 

In the event of a Participant’s Termination in the Absence of a Change in
Control, the Participant shall be entitled to receive the applicable
compensation and benefits described in this Section 4. The provision, time and
manner of payment or distribution of all such compensation and benefits that
constitute Section 409A Deferred Compensation shall be subject to, limited by,
and construed in accordance with the requirements of Section 409A, including the
provisions of Section 7.2 below.

 

4.1 Involuntary Termination. If the Participant’s Termination in the Absence of
a Change in Control constitutes an Involuntary Termination, the Participant
shall be entitled to receive:

 

(a) Accrued Obligations.

 

(i) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;

 

(ii) reimbursement within ten (10) business days of submission, within three (3)
months following the Participant’s termination of employment, of proper expense
reports of all expenses reasonably and necessarily incurred by the Participant
in connection with the business of the Company Group prior to his or her
termination of employment; and

 

(iii) the benefits, if any, under any Company Group retirement plan,
nonqualified deferred compensation plan, Option, Restricted Stock, Restricted
Stock Unit, stock purchase or other stock-based compensation plan or agreement,
health benefits plan or other Company Group benefit plan to which the
Participant may be entitled pursuant to the terms of such plans or agreements;

 



-6-

 

 

provided, however, that the Participant shall not be entitled to receive any
Prior Period Bonus or Current Period Bonus or any portion(s) thereof which, as
of the date of the Participant’s Involuntary Termination, remain unpaid and for
which payment has not been earned by such Participant under the terms of the
program, plan, or agreement providing for such bonus, except as provided in
accordance with Sections 4.1(b)(1) and 4.1(b)(2), below.

 

(b) Severance Benefits. Provided that within sixty (60) days following the
Participant’s Involuntary Termination, the Participant (i) executes and does not
revoke the Release applicable to such Participant, and (ii)  complies during the
Severance Benefit Period commencing on the date of the Participant’s termination
with such other restrictive covenants provided in this Plan, and any other
written employment or severance agreement between the Company Group and the
Participant, the Participant shall be entitled to receive the following
severance payments and benefits. For purposes of this Plan, the restrictive
covenants placed on a Participant as a condition to the receipt of severance
benefits include the requirements that, during such Severance Benefit Period,
the Participant agrees that he or she will not recruit, directly or indirectly,
any employee of the Company Group for employment or other services with any
other company, organization, or operation, unless the Participants obtains prior
written approval from the Committee (which authority may be delegated to the
Company’s Chief Executive Officer), and further agrees not to make any voluntary
statements, written or oral, or cause or encourage others to make such
statements that defame, disparage, or in any way criticize the personal and/or
business reputations, practices, or conduct of the Company.

 

(1) Prior Period Bonus. The Participant shall be entitled to receive any Prior
Period Bonus or portion thereof which the Committee determines has been earned
by the Participant as of the date of the Participant’s termination of employment
under the terms of the programs, plans, or agreements providing for such bonus,
but which remains unpaid as of the termination date. Any such earned Prior
Period Bonus shall be paid in accordance with the normal timing rules for the
payment of such bonuses pursuant to the terms of the program, plan, or agreement
providing for such bonus.

 

(2) Current Period Bonus. The Participant shall be paid an amount with respect
to his or her Current Period Bonus only if the criteria for payment of the
Current Period Bonus (other than those related to continuous service
requirements through the date on which such amounts are earned or paid) are
satisfied. The amount of this payment shall equal the amount the Participant
would otherwise have received (based on the actual performance of the Company
and/or other factors set forth in the program, plan or agreement governing the
Current Period Bonus) had he or she remained a service provider to the Company
Group through the payment date for such Current Period Bonus multiplied by a
fraction, the numerator of which is the number of calendar days during the
performance period for the Current Period Bonus that the Participant was a
service provider to the Company Group, and the denominator of which is the
number of calendar days in such performance period. This amount shall be paid at
the same time other active employees receive similar annual bonuses for such
fiscal year pursuant to the terms of the program, plan, or agreement providing
for such bonus.

 

(3) Cash Severance Payments. In addition to the foregoing, a Participant who was
an Executive Vice President immediately prior to termination, shall be entitled
to receive a cash severance payment in an amount equal to one hundred
twenty-five percent (125%) of the Participant’s Base Salary Rate. Except as
otherwise provided in a Participant’s Participation Agreement, for all other
Participants the amount determined pursuant to the preceding sentence shall be
based on one hundred percent (100%) of such a Participant’s Base Salary Rate.
The amount determined in accordance with this subsection shall be apportioned
and paid (less applicable tax withholding) in approximately equal installments
commencing on the first regular payday of the Company following the last to
occur of (i) the Participant’s termination of employment, and (ii) the date on
which the Release becomes effective and non-revocable in accordance with its
terms and continuing on each successive regular paydays during the remainder of
the Severance Benefit Period applicable to the Participant. Notwithstanding the
foregoing, to the extent that this cash severance payment constitutes Section
409A Deferred Compensation, then the installments shall be subject to
Section 7.2(e). In addition, this cash severance payment shall be subject to the
mitigation provisions of Section 16.2

 



-7-

 

 

(4) Health Benefits. For the period commencing immediately following the
Participant’s termination of employment and continuing for the duration of the
Severance Benefit Period applicable to the Participant, the Company shall
arrange to provide the Participant and his or her dependents with health
benefits (including medical and dental) substantially similar to those provided
to the Participant and his or her dependents immediately prior to the date of
such termination of employment. Such benefits shall be provided to the
Participant at the same premium cost to the Participant and at the same coverage
level as in effect as of the Participant’s termination of employment; provided,
however, that the Participant shall be subject to any change in the premium cost
and/or level of coverage applicable generally to all employees holding the
position or comparable position with the Company Group which the Participant
held immediately prior to termination of employment. The Company may satisfy its
obligation to provide a continuation of health benefits by paying that portion
of the Participant’s premiums required under COBRA that exceed the amount of
premiums that the Participant would have been required to pay for continuing
coverage had he or she continued in employment. If the Company is not reasonably
able to continue such coverage under the Company’s health benefit plans, the
Company shall provide substantially equivalent coverage under other sources or
will reimburse (without a tax gross-up) the Participant for premiums (in excess
of the Participant’s premium cost described above) incurred by the Participant
to obtain his or her own such coverage. If the Participant and/or the
Participant’s dependents become eligible to receive such coverage under another
employer’s health benefit plans during the applicable Severance Benefit Period,
the Participant shall report such eligibility to the Company, and the Company’s
obligations under this subsection shall cease. For the balance of any period in
excess of the applicable Severance Benefit Period during which the Participant
is entitled to continuation coverage under COBRA, the Participant shall be
entitled to maintain coverage for himself or herself and the Participant’s
eligible dependents at the Participant’s own expense. In addition,
notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay the Participant on the
first day of each month of the Severance Benefit Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”), for the remainder
of the COBRA payment period. The Participant may, but is not obligated to, use
such Special Severance Payment toward the payment of COBRA premiums.

 

4.2 Other Terminations. If the Participant’s Termination in the Absence of a
Change in Control results from any reason other than an Involuntary Termination,
the Participant shall be entitled to receive:

 

(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;

 

(b) reimbursement within ten (10) business days of submission, within three (3)
months following the Participant’s termination of employment, of proper expense
reports of all expenses reasonably and necessarily incurred by the Participant
in connection with the business of the Company Group prior to his or her
termination of employment; and

 



-8-

 

 

(c) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, Option, Restricted Stock, Restricted Stock Unit,
stock purchase or other stock-based compensation plan or agreement, health
benefits plan or other Company Group benefit plan to which the Participant may
be entitled pursuant to the terms of such plans or agreements;

 

provided, however, that the Participant shall not be entitled to receive any
Prior Period Bonus, Current Period Bonus or any portion(s) thereof which, as of
the date of the Participant’s termination from employment, remain unpaid and for
which the final payment date has not yet occurred under the terms of the
program, plan, or agreement providing for such bonus.

 

5. Treatment of Equity Awards Upon a Change in Control

 

5.1 Options. Notwithstanding any provision to the contrary contained in any plan
or agreement evidencing an Option held by a Participant, in the event of a
Change in Control in which the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), does not assume the Company’s rights and obligations under the
then-outstanding Options held by the Participant or substitute for such Options
substantially equivalent options for the Acquiror’s stock, then the vesting and
exercisability of each such Option shall be accelerated in full effective
immediately prior to, but conditioned upon the consummation of the Change in
Control, provided that, except as otherwise set forth in Section 6 below, the
Participant remains an employee or other service provider with the Company Group
immediately prior to the Change in Control.

 

5.2 Restricted Stock and Restricted Stock Units. Notwithstanding any provision
to the contrary contained in any plan or agreement evidencing Restricted Stock
or Restricted Stock Units held by a Participant, such Restricted Stock and
Restricted Stock Units shall vest in full upon the consummation of a Change in
Control to the extent that the Restricted Stock Units are not assumed or
otherwise substituted for by the Acquiror, provided that, except as otherwise
set forth in Section 6 below, the Participant remains an employee or other
service provider with the Company Group immediately prior to the Change in
Control.

 

5.3 Other Equity Awards/Performance Awards. Except as set forth in Sections 5.1
and 5.2 above, the treatment of stock-based compensation upon the consummation
of a Change in Control shall be determined in accordance with the terms of the
plans or agreements providing for such awards. In addition, any award of
Options, Restricted Stock, or Restricted Stock Units, the value or vesting of
which is determined based on attainment of performance metrics, such awards
shall be governed by the terms of the award and not this Section 5.

 

The provisions of this Section 5 with respect to all amounts that constitute
Section 409A Deferred Compensation shall be subject to, limited by, and
construed in accordance with the requirements of Section 409A, including the
provisions of Section 7.2 below.

 

6. Termination Upon a Change in Control

 

In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 6. The provision, time and manner of payment or distribution of
all such compensation and benefits that constitute Section 409A Deferred
Compensation shall be subject to, limited by and construed in accordance with
the requirements of Section 409A, including the provisions of Section 7.2 (f)
below.

 

6.1 Accrued Obligations. The Participant shall be entitled to receive:

 



-9-

 

 

(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;

 

(b) reimbursement within ten (10) business days of submission, within three (3)
months following the Participant’s termination of employment, of proper expense
reports of all expenses reasonably and necessarily incurred by the Participant
in connection with the business of the Company Group prior to his or her
termination of employment; and

 

(c) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock purchase or other stock-based compensation
plan or agreement (other than any such plan or agreement pertaining to Options,
Restricted Stock or Restricted Stock Units or other stock-based compensation
whose treatment is prescribed by Section 6.2(e) below), health benefits plan or
other Company Group benefit plan to which the Participant may be entitled
pursuant to the terms of such plans or agreements.

 

6.2 Severance Benefits. Provided that within sixty (60) days following the
Participant’s Involuntary Termination, the Participant (i) executes and does not
revoke the Release applicable to such Participant, and (ii)  complies with such
other restrictive covenants provided in Section 4.1(b) of this Plan, and any
other written employment or service agreement between the Company Group and the
Participant for the Severance Benefit Period the Participant shall be entitled
to receive the following severance payments and benefits:

 

(a) Prior Period Bonus. The Participant shall be entitled to receive any Prior
Period Bonus or portion thereof which the Committee determines has been earned
by the Participant as of the date of the Participant’s termination of employment
under the terms of the program, plan or agreement providing for such bonus, but
which remains unpaid as of such date. Any such earned Prior Period Bonus shall
be paid in accordance with the normal timing rules for the payment of such
bonuses pursuant to the terms of the program, plan, or agreement providing for
such bonus.

 

(b) Cash Severance Payment. Subject to Section 7.2, within ten (10) business
days following the last to occur of (i) the Participant’s termination of
employment, and (ii) the date on which the Release becomes effective and
non-revocable in accordance with its terms, the Company shall pay to the
Participant who was an Executive Vice President immediately prior to termination
in a lump sum cash payment an amount equal to the sum of (A) one hundred
twenty-five percent (125%) of the Participant’s Base Salary Rate; and (B) the
Participant’s Target Bonus. Except as otherwise provided in a Participant’s
Participation Agreement, for all other Participants the amount determined
pursuant to Section 6.2(b) shall be based on one hundred percent (100%) of such
a Participant’s Base Salary Rate.

 



-10-

 

 

(c) Health Benefits. For the period commencing immediately following the
Participant’s termination of employment and continuing for the duration of the
Severance Benefit Period applicable to the Participant, the Company shall
arrange to provide the Participant and his or her dependents with health
benefits (including medical and dental), substantially similar to those provided
to the Participant and his or her dependents immediately prior to the date of
such termination of employment. Such health benefits shall be provided to the
Participant at the same premium cost to the Participant and at the same coverage
level as in effect as of the Participant’s termination of employment; provided,
however, that the Participant shall be subject to any change in the premium cost
and/or level of coverage applicable generally to all employees holding the
position or comparable position with the Company which the Participant held
immediately prior to the Change in Control. The Company may satisfy its
obligation to provide a continuation of health benefits by paying that portion
of the Participant’s premiums required under COBRA that exceed the amount of
premiums that the Participant would have been required to pay for continuing
coverage had he or she continued in employment. If the Company is not reasonably
able to continue such coverage under the Company’s health benefit plans, the
Company shall provide substantially equivalent coverage under other sources or
will reimburse (without a tax gross-up) the Participant for premiums (in excess
of the Participant’s premium cost described above) incurred by the Participant
to obtain his or her own such coverage. If the Participant and/or the
Participant’s dependents become eligible to receive any such coverage under
another employer’s health benefit plans during the applicable Severance Benefit
Period, the Participant shall report such eligibility to the Company, and the
Company’s obligations under this subsection shall cease. For the balance of any
period in excess of the applicable Severance Benefit Period during which the
Participant is entitled to continuation coverage under COBRA, the Participant
shall be entitled to maintain coverage for himself or herself and the
Participant’s eligible dependents at the Participant’s own expense. In addition,
notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay the Participant on the
first day of each month of the Severance Benefit Period, a Special Severance
Payment for the remainder of the COBRA payment period. The Participant may, but
is not obligated to, use such Special Severance Payment toward the payment of
COBRA premiums.

 

(d) Acceleration of Vesting of Options, Restricted Stock, Restricted Stock Units
and Other Stock-Based Compensation. Notwithstanding any provision to the
contrary contained in any agreement evidencing an Option, Restricted Stock,
Restricted Stock Units or other stock-based compensation award granted after the
Effective Date, the vesting and/or exercisability of each of the Participant’s
outstanding Options, Restricted Stock, Restricted Stock Units and other
stock-based compensation awards which was not otherwise accelerated pursuant to
Section 5 shall be accelerated in full effective as of the date of the
Participant’s termination of employment so that each such Option, share of
Restricted Stock, Restricted Stock Unit and other stock-based compensation award
held by the Participant shall be immediately exercisable and/or fully vested as
of such date; provided, however, that such acceleration of vesting and/or
exercisability shall not apply to any stock-based compensation award where such
acceleration would result in plan disqualification or would otherwise be
contrary to applicable law (e.g., an employee stock purchase plan intended to
qualify under Section 423 of the Code). In addition, to the extent that the
vesting of any Restricted Stock, Restricted Stock Units and/or other stock-based
compensation award is based on the achievement of performance metrics, the
vesting of such awards shall be determined based on the terms of such awards and
not this Section 6.2(d).

 

7. Certain Federal Tax Considerations

 

7.1 Federal Excise Tax Under Section 4999 of the Code

 

(a) Treatment of Excess Parachute Payments. In the event that any payment or
benefit received or to be received by a Participant pursuant to this Plan or
otherwise payable to the Participant (collectively, the “Payments”) would
subject the Participant to any excise tax pursuant to Section 4999 of the Code,
or any similar or successor provision (the “Excise Tax”), due to the
characterization of the Payments as “excess parachute payments” under Section
280G of the Code or any similar or successor provision (“Section 280G”), then,
notwithstanding the other provisions of this Plan, the amount of the Payments
shall not exceed the amount which produces the greatest after-tax benefit to the
Participant.

 



-11-

 

 

(b) Determination of Amounts.

 

(1) Determination by Accountants. All computations and determinations called for
by this Section 7.1 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants selected by the
Company and reasonably acceptable to the Participant (the “Accountants”), and
all such computations and determinations shall be conclusive and binding upon
the Participant and the Company. For purposes of such determinations, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determinations. The Company shall bear all fees and expenses charged by the
Accountants in connection with such services.

 

(2) Order of Reduction. If a reduction in the Payments is necessary so that the
Payments do not result in the imposition of an Excise Tax, and none of the
Payments are Section 409A Deferred Compensation, then the reduction shall occur
in the manner elected by the Participant in writing prior to the date of payment
in accordance with such procedures as the Company may establish for this
purpose. If any Payment constitutes Section 409A Deferred Compensation or if the
Participant fails to elect an order, then the order of the reduction of the
Payments will be (i) first by reducing cash payments, (ii) second by the
reduction of equity awards which are valued in full for purposes of Section
280G, (iii) third equity awards which are valued based on their value of
acceleration, and (iv) all other benefits, all in the inverse order of when
payment or benefit in each category would have been made to the Participant,
with such reductions in each category coming first from those that constitute
Section 409A Deferred Compensation, and the remainder from other amounts, until
the reduction is achieved.

 

7.2 Compliance with Section 409A. Notwithstanding any other provision of the
Plan to the contrary, the provision, time and manner of payment or distribution
of all compensation and benefits provided by the Plan that constitute Section
409A Deferred Compensation shall be subject to, limited by and construed in
accordance with the requirements of Section 409A, including the following:

 

(a) Separation from Service. To the extent required to avoid the imposition of
additional taxes and penalties under Section 409A, payments and benefits
otherwise payable or provided pursuant this Plan upon a Participant’s
termination of employment shall be paid or provided only at the time of a
termination of Participant’s employment which constitutes a Separation from
Service.

 

(b) Six-Month Delay Applicable to Specified Employees. Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to this Plan upon the Separation from Service of a Participant who is a
Specified Employee shall be paid or provided commencing on the later of (1) the
date that is six (6) months after the date of such Separation from Service or,
if earlier, the date of death of the Participant (in either case, the “Delayed
Payment Date”), or (2) the date or dates on which such Section 409A Deferred
Compensation would otherwise be paid or provided in accordance with this Plan.
All such amounts that would, but for this Section 7.2(b), become payable prior
to the Delayed Payment Date shall be accumulated and paid on the Delayed Payment
Date.

 



-12-

 

 

(c) Heath Benefits. In the event that all or any of the health benefits to be
provided pursuant to Section 4.1(b)(4) or Section 6.2(c) as a result of a
Participant’s Separation from Service constitute Section 409A Deferred
Compensation, the Company shall provide for such health benefits constituting
Section 409A Deferred Compensation in a manner that complies with Section 409A.
To the extent necessary to comply with Section 409A, the Company shall determine
the premium cost (net of the portion of such premium cost required to be paid by
the Participant pursuant to applicable provision of the Plan) necessary to
provide such benefits constituting Section 409A Deferred Compensation for the
applicable Severance Benefit Period and shall pay each such net premium cost
which becomes due and payable during the applicable Severance Benefit Period on
the applicable due date for such premium; provided, however, that if the
Participant is a Specified Employee, the Company shall not pay any such net
premium cost until the Delayed Payment Date. If the Company’s payment pursuant
to the previous sentence is subject to a Delayed Payment Date, the Participant
shall pay the net premium cost otherwise payable by the Company prior to the
Delayed Payment Date, and on the Delayed Payment Date the Company shall
reimburse the Participant for such Company net premium cost paid by the
Participant and shall pay the balance of the Company’s net premium cost
necessary to provide such benefit coverage for the remainder of the applicable
Severance Benefit Period as and when it becomes due and payable over the
applicable period.

 

(d) Restricted Stock Units and Other Stock-Based Awards. The vesting of any
Restricted Stock Units or other stock-based compensation awards which constitute
Section 409A Deferred Compensation and are held by a Participant who is a
Specified Employee shall be accelerated in accordance with Section 6.2(d) to the
extent applicable; provided, however, that the payment in settlement of any such
awards shall occur on the Delayed Payment Date. Restricted Stock Units and other
stock-based compensation which vests and becomes payable upon a Change in
Control in accordance with Section 5.2 shall not be subject to this
Section 7.2(d).

 

(e) Payment Commencement Date. Notwithstanding anything in this Plan to the
contrary, to the extent any payment or benefit which constitutes Section 409A
Deferred Compensation is contingent upon the execution and non-revocation of a
Release, then such payment or benefit shall not commence until the later of (i)
the first payroll date occurring on or after the sixtieth (60th) day following
the Participant’s Separation from Services, and (ii) the set payment date
otherwise established for commencing the payments and/or benefits.

 

(f) Payment Upon Change in Control. Notwithstanding any provision of the Plan to
the contrary, to the extent that any amount constituting Section 409A Deferred
Compensation would become payable in a lump sum under this Plan by reason of a
Change in Control, such amount shall become payable in a lump sum only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A (a “409A Change in Control”). Any payment or benefit which constitutes
Section 409A Deferred Compensation and which would otherwise be payable in a
lump sum upon a Change in Control that does not qualify shall be paid, in the
case of cash severance payments, based on the time and forms prescribed by
Sections 4.1(b)(3) and 7.2(e), and with respect to other awards or programs
(including, but not limited to Restricted Stock Units and bonus awards) in
accordance with the plan or other documents governing such award.

 

(g) Separate Payments. It is intended that each installment of the payments
and/or benefits provided under the Plan is a separate “payment” for purposes of
Section 409A.

 

(h) No Representation Regarding Section 409A Compliance. Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from, or comply with Section 409A. No member of the Company
Group shall be liable for any tax, penalty or interest imposed on a Participant
by Section 409A.

 



-13-

 

 

8. Conflict in Benefits; Noncumulation of Benefits

 

8.1 Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan (including, but not limited to any severance provisions
under any employment agreement entered into prior to the Effective Date and/or
the date the Participant executes his or her Participation Agreement), and shall
be the exclusive agreement for the determination of any payments and benefits
due to the Participant.

 

8.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 8.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5, and 6 pursuant to (a) the Plan, (b) any
agreement between the Participant and the Company, or (c) any other plan,
practice, or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Plan upon such events, and the aggregate
amounts payable under this Plan shall be reduced to the extent of any excess
(but not below zero).

 

9. Exclusive Remedy

 

The payments and benefits provided by Section 4 and Section 6 shall constitute
the Participant’s sole and exclusive remedy for any alleged injury or other
damages arising out of the cessation of the employment relationship between the
Participant and the Company in the event of the Participant’s Termination in the
Absence of a Change in Control or the Participant’s Termination Upon a Change in
Control, respectively. The Participant shall be entitled to no other
compensation, benefits, or other payments from the Company as a result of
(a) the Participant’s Termination in the Absence of a Change in Control with
respect to which the payments and benefits described in Section 4, if
applicable, have been provided to the Participant, or (b) the Participant’s
Termination Upon a Change in Control with respect to which the payments and
benefits described in Section 6 have been provided to the Participant, except as
expressly set forth in this Plan or, subject to the provisions of Section 8.2,
in a duly executed written agreement between Company and the Participant.

 

10. Proprietary and Confidential Information

 

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.

 

11. No Contract of Employment

 

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits shall be construed as giving any person the
right to be retained by the Company, a Successor or any other member of the
Company Group. Except as otherwise established in an employment agreement
between the Company and a Participant, the employment relationship between the
Participant and the Company is an “at-will” relationship. Accordingly, either
the Participant or the Company may terminate the relationship at any time. In
addition, nothing in this Plan shall in any manner obligate any Successor or
other member of the Company Group to offer employment to any Participant or to
continue the employment of any Participant which it does hire for any specific
duration of time.

 



-14-

 

 

12. Claims for Benefits

 

12.1 ERISA Plan. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.

 

12.2 Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the highest Company’s level
officer in charge of Human Resources (the “Claims Administrator”), with a copy
to the Company’s General Counsel. Applications for Benefits must be in writing
on forms acceptable to the Claims Administrator and must be signed by the
Participant or beneficiary. The Claims Administrator reserves the right to
require the Participant or beneficiary to furnish such other proof of the
Participant’s expenses, including without limitation, receipts, canceled checks,
bills, and invoices as may be required by the Claims Administrator.
Notwithstanding the foregoing, in the event that the Participant would otherwise
be the Claims Administrator, then the Company’s Chief Executive Officer shall
act as the Claims Administrator.

 

12.3 Appeal of Denial of Claim.

 

(a) If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

 

(1) The specific reason or reasons for the denial;

 

(2) Specific references to the Plan provisions on which the denial is based;

 

(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

 

(b) If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.

 

(c) If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:

 

(i) may request in writing that the Appeals Administrator review the denial;

 

(ii) may review pertinent documents; and

 



-15-

 

 

(iii) may submit issues and comments in writing.

 

(d) The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:

 

(i) The specific reason or reasons for the denial;

 

(ii) Specific references to the Plan provisions on which the denial is based;

 

(iii) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section  502(a) following
an adverse benefit determination.

 

13. Successors and Assigns

 

13.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.

 

13.2 Acknowledgment by Company. If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in
Section 13.1 within twenty (20) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.

 

13.3 Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

 

14. Notices

 

14.1 General. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:

 



-16-

 

 

(a) if to the Company:

 

Jamba, Inc.

6475 Christie Avenue, Suite 150

Emeryville, CA 94608

Attention: ________________

 

 

(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.

 

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

 

14.2 Notice of Termination. Any termination by the Company of the Participant’s
employment or any resignation of employment by the Participant shall be
communicated by a notice of termination or resignation to the other party hereto
given in accordance with Section 14.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.

 

15. Administration, Termination, and Amendment of Plan

 

15.1 Administration. The Committee shall act as the plan administrator of the
Plan. The Committee has discretion and authority to administer the Plan,
including the discretion and authority to:

 

(a) adopt such rules as it deems advisable in connection with the administration
of the Plan, and to construe, interpret, apply and enforce the Plan and any such
rules and to remedy ambiguities, errors or omissions in the Plan;

 

(b) determine questions of eligibility and entitlement to benefits and any other
terms of the Plan applicable to the Participants; the Committee’s determinations
are conclusive and binding on all parties affected by its determinations;

 

(c) act under the Plan on a case-by-case basis; the Committee’s decisions under
the Plan need not be uniform with respect to similarly situated Participants;
and

 

(d) delegate its authority under the Plan to any director, officer, employee, or
group of directors, officers and/or employees of the Company; provided that if
any person with administrative authority becomes eligible or makes a claim for
Plan benefits, that person will have no authority with respect to any matter
specifically affecting his/her individual interest under the Plan, and the
Committee will designate another person to exercise such authority.

 

15.2 Amendment and Termination of the Plan. The Committee may amend or terminate
the Plan in any respect (including any change to the severance benefits) at any
time; provided, however, that with respect to any amendment to severance
benefits which would reduce the severance benefits provided to any Participant
hereunder (“Adverse Amendment”) or any termination of the Plan, such Adverse
Amendment or termination shall be effective only with one year notice to
Participants; provided further, however, that (i) any Adverse Amendment or
termination will not be effective if there is a Change in Control during the one
year notice period, and (ii) an Adverse Amendment cannot be made and the Plan
cannot be terminated during the Change in Control Period. A Participant ceasing
to be eligible under the terms of the Plan before a Change in Control is not an
amendment or termination of the Plan.

 



-17-

 

 

16. Miscellaneous Provisions

 

16.1 Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.

 

16.2 Duty to Mitigate; Obligations of Company. Notwithstanding anything in
Section 4.1(b)(3) to the contrary, during the Severance Benefit Period, the
Participant shall use his or her best efforts to obtain other employment and to
pursue other business opportunities and activities, at a comparable level, and
any amounts otherwise payable pursuant to Section 4.1(b)(3) shall be reduced by
all amounts (whether direct or indirect salary, compensation or otherwise)
earned by the Participant from other employment or business activities during
the Severance Benefit Period.

 

16.3 No Representations. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.

 

16.4 Waiver. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

16.5 Choice of Law. This Plan shall generally be governed by Federal law under
ERISA. To the extent otherwise applicable, the laws of the State of California,
shall apply without regard to its conflict of law provisions.

 

16.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

16.7 Benefits Not Assignable. Except as otherwise required by law, no right or
interest of any Participant under the Plan shall be assignable or transferable,
in whole or in part, either directly or otherwise, including, without
limitation, by execution, levy, garnishment, attachment, pledge or in any other
manner, and no attempted transfer or assignment thereof shall be effective. No
right or interest of any Participant under the Plan shall be liable for, or
subject to, any obligation or liability of such Participant.

 

16.8 Tax Withholding. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.

 



-18-

 

 

16.9 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.

 

16.10 Further Assurances. From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, the Participant’s
Participation Agreement, and/or Release.

 

17. Agreement

 

By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.

 

IN WITNESS WHEREOF, the undersigned Assistant Secretary of the Company certifies
that the foregoing Plan was duly adopted by the Committee on _______________,
2013.

 

 

_________________________________________

 



-19-

 

 

EXHIBIT A

 

 

 

 

 

FORM OF

 

AGREEMENT TO PARTICIPATE IN THE

 

JAMBA, INC.

 

EXECUTIVE RETENTION AND SEVERANCE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

AGREEMENT TO PARTICIPATE IN THE

JAMBA, INC.

EXECUTIVE RETENTION AND SEVERANCE PLAN

 

In consideration of the benefits provided by the Jamba, Inc. Executive Retention
and Severance Plan (the “Plan”), the undersigned employee of Jamba, Inc.(the
“Company”) and the Company agree that, as of the date written below, the
undersigned shall become a Participant in the Plan and shall be fully bound by
and subject to all of its provisions. All references to a “Participant” in the
Plan shall be deemed to refer to the undersigned.1

 

The undersigned employee acknowledges that the Plan confers significant legal
rights and constitutes a waiver by Participant of rights under other agreements
with the Company (including, but not limited to the employment agreement between
the Participant and the Company dated ______________); that the Company has
encouraged the undersigned to consult with the undersigned’s personal legal and
financial advisors; and that the undersigned has had adequate time to consult
with the undersigned’s advisors before executing this agreement.

 

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) the undersigned
is waiving any right to a jury trial in the event of any dispute arising out of
or related to the Plan, and (2) except as otherwise established in an employment
agreement between the Company and the undersigned, the employment relationship
between the undersigned and the Company is an “at-will” relationship.

 

Executed on _________________________.

 

PARTICIPANT   JAMBA, INC.             By:   Signature   Name:       Title:      
    Name Printed                       Address      

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 If the Company desires to allow for a Key Employee (non-Executive Vice
President or Senior Vice President) to participate, add the following paragraph
and review other provisions to modify as appropriate: “The undersigned is a “Key
Employee” (as defined by the Plan) as of the date of this Agreement. If the
undersigned remains a Key Employee, but not an “Executive Officer,” for the
purpose of determining any severance payments or benefits to which the
undersigned may become entitled under the Plan, then the “Severance Benefit
Period” applicable to the undersigned under the Plan shall be periods of
________ months.”

 



 

